DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
2.	Claims 14 and 15 are objected to because of the following informalities: each of claims 14 and 15 recites: “the photoelectric conversion units of the plurality of pixel units” which lacks an antecedent basis.  
For examination purposes, claim 14:
“The method according to claim 10, further comprising a step in which the photoelectric conversion units of the plurality of pixel units simultaneously start and end exposure.” is interpreted to be:
“The method according to claim 10, wherein a plurality of pixel units each including the photoelectric conversion unit, the charge accumulation unit, and the transfer transistor are two-dimensionally arranged, further comprising a step in which the photoelectric conversion units of the plurality of pixel units simultaneously start and end exposure.”,
and claim 15:
“The method according to claim 10, further comprising a step in which the photoelectric conversion units of the plurality of pixel units line-sequentially start and end exposure.” is interpreted to be:
“The method according to claim 10, wherein a plurality of pixel units each including the photoelectric conversion unit, the charge accumulation unit, and the transfer transistor are 

Appropriate correction is required.

Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
3.	Claims 1-9, directed to both a photoelectric conversion apparatus and a process of using the photoelectric conversion apparatus, is rejected under 35 U.S.C. 101 because it improperly embraces or overlaps two different statutory classes of invention, namely, a photoelectric conversion apparatus and a process of using the photoelectric conversion apparatus, which statutory classes are set forth only in the alternative in 35 U.S.C. 101.  See MPEP 2173.05(p).
Specifically, claim 1 recites: “a first signal obtained by performing an on-off operation of the transfer transistor a plurality of times in a state where the charge accumulation unit is accumulating charges; and a second signal obtained by performing an on-off operation of the transfer transistor a plurality of times in a state where the charge accumulation unit is not accumulating charges”, which is functionally the same as “obtaining a first signal by performing an on-off operation of the transfer transistor a plurality of times in a state where the charge accumulation unit is accumulating charges; and obtaining a second signal by performing an on-off operation of the transfer transistor a plurality of times in a state where the charge accumulation unit is not accumulating charges” which is clearly a process of using the photoelectric conversion apparatus.  

Claims 2-9 depending from rejected claim 1 and including all limitations of claim 1 therefore are rejected for the same reasons.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


4.	Claims 1, 4, 8, 10 and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tang et al. U.S. Patent Application Publication 2019/0360863 A1 (the ‘863 reference).
The reference discloses in Figs. 1A, 1B and related text a photoelectric conversion apparatus and a control method of a photoelectric conversion apparatus as claimed.
Referring to claim 1, the ‘863 reference discloses a photoelectric conversion apparatus, comprising: 
a photoelectric conversion unit (photodiode 17, paragraph(s) [0043]); 
a charge accumulation unit (101, paragraph(s) [0041]) configured to accumulate charges (sensing charges) generated in the photoelectric conversion unit; and 
a transfer transistor (11, paragraph(s) [0042]) configured to connect the photoelectric conversion unit (17) and the charge accumulation unit (101) to each other and to perform a transfer operation of a charge from the photoelectric conversion unit to the charge accumulation unit, 
wherein the photoelectric conversion apparatus outputs: 
a first signal (sensing signal) obtained by performing an on-off operation of the transfer transistor (11) a plurality of times in a state where the charge accumulation unit is accumulating charges (paragraph(s) [0043]; see also Fig. 1B); and 
a second signal (reset signal, sensing noise, paragraph(s) [0042], [0040]) obtained by performing an on-off operation of the transfer transistor (11) a plurality of times in a state 
Referring to claim 10 and using the same reference characters, interpretations, and citations as detailed above for claim 1 where applicable, the reference discloses a control method of a photoelectric conversion apparatus including a photoelectric conversion unit (17, Fig. 1A), a charge accumulation unit (101) configured to accumulate charges generated in the photoelectric conversion unit, and a transfer transistor (11) configured to connect the photoelectric conversion unit and the charge accumulation unit to each other and to perform a transfer operation of a charge from the photoelectric conversion unit to the charge accumulation unit, the method comprising : 
acquiring a first signal (sensing signal) by performing an on-off operation of the transfer transistor (11) a plurality of times in a state where the charge accumulation unit is accumulating charges; 
acquiring a second signal (reset signal, sensing noise) by performing an on-off operation of the transfer transistor (11) a plurality of times in a state where the charge accumulation unit is not accumulating charges; and 
outputting (readout, paragraph(s) [0046]) the first signal and the second signal.  
Referring to claim 4, the reference further discloses a shutter (not shown, paragraph(s) [0003]) configured to block incidence of light to the photoelectric conversion unit, wherein an accumulation state of charges to the photoelectric conversion unit is controlled by opening and closing the shutter (as known in the pertinent art).
Referring to claim 13, the reference further discloses that an accumulation state of charges of the photoelectric conversion unit is controlled by opening and closing a shutter (not shown, paragraph(s) [0003]) which blocks incidence of light to the photoelectric conversion unit (as known in the pertinent art).
Referring to claim 8, the reference further discloses an image pickup system, comprising: 
the photoelectric conversion apparatus detailed above for claim 1; 

a calculating unit (not shown) configured to acquire a third signal being a difference between the first signal and the second signal obtained from the photoelectric conversion apparatus (paragraph(s) [0046]).

5.	Claims 1-3, 5-8, 10-12, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi et al. U.S. Patent Application Publication 2017/0359535 A1 (the ‘535 reference, of record).
The reference discloses in Figs. 2, 4, paragraph(s) [0034] and other text a photoelectric conversion apparatus and a control method of a photoelectric conversion apparatus as claimed.
Referring to claim 1, the ‘535 reference discloses a photoelectric conversion apparatus, comprising: 
a photoelectric conversion unit (photodiode 1); 
a charge accumulation unit (2A) configured to accumulate charges (signal charges) generated in the photoelectric conversion unit; and 
a transfer transistor (M1A, paragraph(s) [0042]) configured to connect the photoelectric conversion unit (17) and the charge accumulation unit (M1A) to each other and to perform a transfer operation of a charge from the photoelectric conversion unit to the charge accumulation unit, 
wherein the photoelectric conversion apparatus outputs: 
a first signal (actual signal charge) obtained by performing an on-off operation of the transfer transistor (M1A) a plurality of times (paragraph(s) [0088]) in a state where the charge accumulation unit is accumulating charges (paragraph(s) [0057]); and 
a second signal (false signal charge, paragraph(s) [0057]) obtained by performing an on-off operation of the transfer transistor (M1A) a plurality of times (paragraph(s) [0088]) in a state where the charge accumulation unit is not accumulating charges (paragraph(s) [0053], [0057]).
claim 10 and using the same reference characters, interpretations, and citations as detailed above for claim 1 where applicable, the reference discloses a control method of a photoelectric conversion apparatus including a photoelectric conversion unit (1), a charge accumulation unit (2A) configured to accumulate charges generated in the photoelectric conversion unit, and a transfer transistor (M1A) configured to connect the photoelectric conversion unit and the charge accumulation unit to each other and to perform a transfer operation of a charge from the photoelectric conversion unit to the charge accumulation unit, the method comprising : 
acquiring a first signal (actual signal) by performing an on-off operation of the transfer transistor (M1A) a plurality of times in a state where the charge accumulation unit is accumulating charges; 
acquiring a second signal (false signal) by performing an on-off operation of the transfer transistor (M1A) a plurality of times in a state where the charge accumulation unit is not accumulating charges; and 
outputting (readout, paragraph(s) [0054]) the first signal and the second signal.  
Referring to claims 2 and 11, the reference further discloses that the number of times (2 times) the on-off operation of the transfer transistor is performed in order to obtain the first signal and the number of times the on-off operation of the transfer transistor is performed in order to obtain the second signal are the same (paragraph(s) [0057], [0087]). 
Referring to claim 3, the reference further discloses an overflow drain transistor (M6, paragraph(s) [0035]) configured to connect the photoelectric conversion unit (1) and a power supply (power supply node) to each other, wherein an accumulation state of charges of the photoelectric conversion unit is controlled by switching between an on-state and an off-state of the overflow drain transistor.
Referring to claim 12, the reference further discloses that an accumulation state of charges of the photoelectric conversion unit (1) is controlled by switching between an on-state and an off-state of an overflow drain transistor (M6, paragraph(s) [0035]) which connects the photoelectric conversion unit and a power supply (power supply node) to each other.
claim 5, Fig. 2 depicts that a plurality of pixel units (10, paragraph(s) [0034]) each including the photoelectric conversion unit (1), the charge accumulation unit (2A), and the transfer transistor (M1A) are two-dimensionally arranged.  
Referring to claim 6, the reference further discloses that the photoelectric conversion units of the plurality of pixel units simultaneously start and end exposure (paragraph(s) [0040]).
Referring to claim 14, the reference further discloses that a plurality of pixel units (10, paragraph(s) [0034]) each including the photoelectric conversion unit (1), the charge accumulation unit (2A), and the transfer transistor (M1A) are two-dimensionally arranged, further comprising a step in which the photoelectric conversion units of the plurality of pixel units simultaneously start and end exposure (paragraph(s) [0040]).
Referring to claim 7, the reference further discloses that the photoelectric conversion units of the plurality of pixel units line-sequentially start and end exposure (paragraph(s) [0055]).
Referring to claim 15, the reference further discloses that a plurality of pixel units (10, paragraph(s) [0034]) each including the photoelectric conversion unit (1), the charge accumulation unit (2A), and the transfer transistor (M1A) are two-dimensionally arranged, further comprising a step in which the photoelectric conversion units of the plurality of pixel units line-sequentially start and end exposure (paragraph(s) [0055]).
Referring to claim 8, the reference further discloses an image pickup system, comprising: 
the photoelectric conversion apparatus detailed above for claim 1; 
an optical system configured to form an optical image on the photoelectric conversion apparatus; and 
a calculating unit (not shown) configured to acquire a third signal (inherently required for correction) being a difference between the first signal (actual signal) and the second signal (false signal) obtained from the photoelectric conversion apparatus (paragraph(s) [0033]).

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


02-16-2021
/TU-TU V HO/Primary Examiner, Art Unit 2818